

CHANGE OF CONTROL/SEVERANCE AGREEMENT




This CHANGE OF CONTROL/SEVERANCE AGREEMENT by and between PAREXEL International
Corporation (together with all subsidiaries or affiliates hereinafter referred
to as the “Company”) and Simon Harford (the “Executive”) effective as of the
Executive’s start date of employment.


WHEREAS, the Executive has been hired as a senior executive of the Company and
is expected to make major contributions to the Company;


WHEREAS, the Company desires continuity of management; and


WHEREAS, the Executive is willing to render services to the Company subject to
the conditions set forth in this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive agree as follows:


1.    Termination without Cause.


In the event the Company terminates the Executive’s employment with the Company
without Cause (as such term is defined in Section 5(c) below), the Company shall
pay to the Executive (a) a single lump sum amount (net of any required
withholding) equal to twelve (12) months of monthly base salary (at the highest
monthly base salary rate in effect for the Executive in the twelve month period
prior to the termination of his employment)(“Base Salary”) and (b) a single lump
sum amount (net of any required withholding) equal to the pro rata share of the
bonus that would otherwise have been payable to the Executive pursuant to the
Company's Management Incentive Plan (the Management Incentive Plan, as amended,
or any successor bonus plan thereto, the “MIP”) during the fiscal year in which
the termination occurs had his employment not been terminated by the Company,
based on bonus arrangements in effect immediately prior to the termination of
his employment, such pro rata share to be calculated from the beginning of the
fiscal year in which the termination occurs through the date of termination
(which, subject to Section 5(h) below, shall be paid within ten business days
after the payment of bonuses, if any, to the Company’s executive officers
pursuant to the MIP for the year in which the termination occurred); provided,
however, that such pro rata bonus shall only be payable to the extent of, and in
accordance with, (i) the Company’s determination that the Company’s and the
Executive’s MIP performance goals have been satisfied, and (ii) the Company’s
determination to pay bonuses to its executive officers, for the fiscal year in
which the termination occurs.
    
2.    Termination Prior to a Change of Control.


(a)    Notwithstanding the provisions of Section 1 above, if, within nine months
prior to a Change of Control (as such term is defined in Section 5(b) below) and
subsequent to the commencement of substantive discussions that ultimately result
in the Change of Control, the Company terminates the Executive’s employment with
the Company without Cause (as such term is defined in Section 5(c) below):


(1)    the Company shall pay to the Executive a lump sum amount (net of any
required withholding) equal to: (i) twelve (12) months of Base Salary, plus
(ii) the target bonus that could have been payable to the Executive (assuming
continued employment) during the fiscal year in which the termination of
employment occurs based on bonus arrangements in effect immediately prior to the
termination of his employment; and
        
(2)    the Company shall (i) subject to the terms and conditions provided for by
the law known as “COBRA”, provided the Executive has timely elected COBRA and
continues to be covered by COBRA at the time of the Change of Control and
subject to the Executive’s copayment of premium amounts at the active employee
rate, pay the Company’s share of premium payments as from time to time in effect
for active employees for group medical and dental insurance through the earliest
of (1) twelve (12) months following the Change of Control, (2) the date the
Executive becomes eligible through new employment for medical and/or dental, or
(3) the date the Executive becomes ineligible for COBRA benefits (as applicable,
the “COBRA Contribution Period”); provided, however, that such Company-paid
premiums may be recorded as additional income pursuant to Section 6041 of the
Code, and not entitled to any tax qualified treatment to the extent necessary to
comply with or avoid the discriminatory treatment prohibited by the Patient
Protection and Affordable Care Act of 2010 and the Health Care and Education
Reconciliation Act of 2010 or Section 105(h) of the Code. The Executive agrees
to give prompt written notice of any subsequent employment he obtains during the
COBRA Contribution Period. If the Company determines, in its discretion, that it
cannot pay its share of premium payments as described in this Section 2(a)(2)
without income tax consequences to the Executive, the Company may instead
provide an additional amount of severance to the Executive sufficient to cover
the employer share of the premium for the Executive’s group medical and dental
insurance coverage for the period described in this Section 2(a)(2), together
with an amount sufficient to pay any taxes on such additional severance
payments; and (ii) subject to the terms and conditions of such plan, until the
earlier of twelve (12) months following the Change of Control or the date the
Executive becomes eligible through new employment for life and/or accident
insurance, provide the Executive with life and accident insurance or reimburse
the Executive for the costs of his obtaining life and/or accident insurance
substantially comparable to such benefits as provided to him by the Company. The
Executive agrees to give prompt written notice of any subsequent employment he
obtains prior to the date that is twelve (12) months following the Change of
Control that results in his eligibility for life and/or accident insurance; and


(3)    except as provided herein, notwithstanding any vesting schedule,
forfeiture provisions, or anything else to the contrary in the respective award
agreement or plan document governing such award, each outstanding and unvested
equity award that vests solely based on the passage of time held by the
Executive as of the day prior to his termination of employment with the Company
shall remain outstanding for the period of nine (9) months following the
Executive’s termination of employment with any vesting of such award being
suspended until it is determined whether there is a Change of Control during the
nine (9) month period following his termination of employment and (i) if a
Change of Control occurs within such nine (9) month period, be treated as if the
Executive had remained employed by the Company through the effective date of the
Change of Control and, subject to Section 5(h) below, immediately become vested,
exercisable and issuable and any forfeiture restrictions thereon shall lapse as
of the Change of Control or (ii) if no Change of Control occurs within such nine
(9) month period, terminate and be of no further force or effect. For the
avoidance of doubt, (x) no award shall remain outstanding by virtue of this
Section 2(a)(3) beyond its original term and (y) each outstanding and unvested
equity award that vests based on the achievement of one or more performance
metrics held by the Executive as of the day prior to his termination of
employment with the Company shall not be governed by this Section 2(a)(3) and
shall instead be governed by its terms;


provided, however, that any amounts and benefits set forth in this Section 2
shall be reduced by any and all other severance or other amounts or benefits
with the exception of qualified or nonqualified retirement or deferred
compensation benefits paid or payable to the Executive as a result of the
termination of his employment.
    
3.    Termination Following a Change of Control.


(a)    Notwithstanding the provisions of Sections 1 and 2 above, if, at any time
during a period commencing with a Change of Control and ending eighteen months
after such Change of Control the Company terminates the Executive’s employment
without Cause (as such term is defined in Section 5(c) below) or the Executive
terminates his employment with the Company for Good Reason (as such term is
defined in Section 3(b) below) (provided, however, that a termination for Good
Reason by the Executive can only occur if (i) the Executive has given the
Company a Notice of Termination indicating the existence of a condition giving
rise to Good Reason and the Company has not cured the condition giving rise to
Good Reason within thirty (30) days after receipt of such Notice of Termination,
and (ii) such Notice of Termination is given within ninety (90) days after the
initial occurrence of the condition giving rise to Good Reason and further
provided that a termination for Good Reason shall occur no later than two years
after the initial existence of the condition constituting “Good Reason”):


(1)    the Company shall pay to the Executive a lump sum amount (net of any
required withholding) equal to: (i) twelve (12) months of Base Salary, plus (ii)
the target bonus that could have been payable to such Executive (assuming
continued employment) during the fiscal year in which the termination of
employment occurs based on bonus arrangements in effect immediately prior to the
termination of his employment (all payments under Sections 1, 2(a)(1) and this
Section 3(a) being referred to collectively, as the “Severance Payments”); and


(2)    the Company shall (i) subject to the terms and conditions provided for by
the law known as “COBRA”, and subject to the Executive’s timely election of
COBRA and the Executive’s copayment of premium amounts at the active employee
rate, pay the Company’s share of premium payments as from time to time in effect
for active employees for group medical and dental insurance through the earliest
of (1) twelve (12) months following the Executive’s last day of employment, (2)
the date the Executive becomes eligible through new employment for medical
and/or dental, or (3) the date the Executive becomes ineligible for COBRA
benefits (as applicable, the “COBRA Contribution Period”); provided, however,
that such Company-paid premiums may be recorded as additional income pursuant to
Section 6041 of the Code, and not entitled to any tax qualified treatment to the
extent necessary to comply with or avoid the discriminatory treatment prohibited
by the Patient Protection and Affordable Care Act of 2010 and the Health Care
and Education Reconciliation Act of 2010 or Section 105(h) of the Code. The
Executive agrees to give prompt written notice of any subsequent employment he
obtains during the COBRA Contribution Period. If the Company determines, in its
discretion, that it cannot pay its share of premium payments as described in
this Section 2(a)(2) without income tax consequences to the Executive, the
Company may instead provide an additional amount of severance to the Executive
sufficient to cover the employer share of the premium for the Executive’s group
medical and dental insurance coverage for the period described in this Section
2(a)(2), together with an amount sufficient to pay any taxes on such additional
severance payments; and (ii) until the earlier of twelve (12) months following
the Executive’s last day of employment or the date the Executive becomes
eligible through new employment for life and/or accident insurance, provide the
Executive with life and accident insurance or reimburse the Executive for the
costs of his obtaining life and/or accident insurance substantially comparable
to such benefits as provided to him by the Company. The Executive agrees to give
prompt written notice of any subsequent employment he obtains prior to the date
that is twelve (12) months following his termination of employment that results
in his eligibility for life and/or accident insurance; and


(3)    except as provided herein and subject to Section 5(h) below, each
outstanding and unvested equity award that vests solely based on the passage of
time held by the Executive, shall immediately become vested, exercisable and
issuable and any forfeiture restrictions thereon shall lapse as of the
termination of employment. For the avoidance of doubt, each outstanding and
unvested equity award that vests based on the achievement of one or more
performance metrics held by the Executive shall not be governed by this Section
3(a)(3) and shall instead be governed by its terms;


provided, however, that any amounts and benefits set forth in this Section 3
shall be reduced by any and all other severance or other amounts or benefits
with the exception of qualified or nonqualified retirement or deferred
compensation benefits paid or payable to the Executive as a result of the
termination of his employment.
(b)    For purposes of Section 3 above, “Good Reason” shall mean the occurrence
of one or more of the following events following a Change of Control, as the
case may be: (i) the assignment to the Executive of any duties inconsistent in
any adverse, material respect with his position, authority, duties or
responsibilities immediately prior to the Change of Control or any other action
by the Company which results in a material diminution in such position,
authority, duties or responsibilities; (ii) a material reduction in the
aggregate of the Executive’s base compensation; or (iii) a change by the Company
in the location at which the Executive performs the Executive’s principal duties
for the Company to a new location that is both (X) outside a radius of 40 miles
from the Executive’s principal residence immediately prior to the Change of
Control and (Y) more than 30 miles from the location at which the Executive
performed the Executive’s principal duties for the Company immediately prior to
the Change of Control; or a requirement by the Company that the Executive travel
on Company business to a substantially greater extent than required immediately
prior to the Change of Control or (iv) a failure by the Company to obtain the
agreement referenced in Section 5(e).
4.     Distributions.
The following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to the Executive under this Agreement:
(i)    All payments under Sections 1(i) and 3(a)(1) shall be made within 60 days
following Executive’s termination, and any payment under Section 2(a)(1) shall
be made within 60 days following the Change of Control, provided that in all
cases the Executive has executed and submitted the Agreement/Waiver subject to
Section 5(h) and the statutory period during which Executive is entitled to
revoke the release of claims pursuant to applicable law has expired prior to
payment during the 60-day period, and further provided that payment shall be
made in the second taxable year of the Executive if such 60-day period begins in
one taxable year and ends in a subsequent taxable year of Executive.
(ii)    It is intended that each installment of the payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), and the guidance issued thereunder (“Section 409A”). Neither the
Company nor the Executive shall have the right to accelerate or defer the
delivery of any such payments or benefits, or designate the taxable year of
payment, except to the extent specifically permitted or required by Section
409A;
(iii)    If, as of the date of the “separation from service” of the Executive
from the Company, the Executive is not a “specified employee” (each within the
meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in this Agreement; and
(iv)    If, as of the date of the “separation from service” of the Executive
from the Company, the Executive is a “specified employee” (each, for purposes of
this Agreement, within the meaning of Section 409A), then:
(A) Each installment of the payments and benefits that, in accordance with the
dates and terms set forth herein, will in all circumstances, regardless of when
the separation from service occurs, be paid within the Short-Term Deferral
Period (as hereinafter defined) shall be treated as a short-term deferral within
the meaning of Treasury Regulation § 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A. For purposes of this Agreement, the “Short-Term
Deferral Period” means the period ending on the later of the 15th day of the
third month following the end of the Executive’s tax year in which the
Executive’s separation from service occurs and the 15th day of the third month
following the end of the Company’s tax year in which the Executive’s separation
from service occurs; and
(B) Each installment of the payments and benefits that is not paid within the
Short-Term Deferral Period and that would, absent this subsection, be paid
within the six-month period following the “separation from service” of the
Executive from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, the death of the
Executive), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following the Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation § 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service) or Treasury
Regulation § 1.409A-1(b)(9)(iv) (relating to reimbursements and certain other
separation payments). Such payments shall bear interest at an annual rate equal
to the prime rate as set forth in the Eastern edition of the Wall Street Journal
on the date of the Executive’s termination, from the date of the Executive’s
termination to the date of payment. Any installments that qualify for the
exception under Treasury Regulation § 1.409A-1(b)(9)(iii) must be paid no later
than the last day of the second taxable year of the Executive following the
taxable year of the Executive in which the separation from service occurs.


(v)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A, including, where applicable, the requirements that (i) any reimbursement
is for expenses incurred during Executive’s lifetime (or during a shorter period
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange from any other benefit.


5.    General.
(a)    In the event the Executive’s employment with the Company is terminated
(i) by the Company at any time for Cause (as such term is defined in Section
5(c) below), or (ii) by the Executive at any time for any reason, other than for
Good Reason (as such term is defined in Section 3(b) above) during the specific
time period set forth in Section 3, the Executive shall not be entitled to the
severance benefits or other considerations described herein by virtue of this
Agreement.
(b)    For purposes of this Agreement, “Change of Control” shall mean the
closing of: (i) a merger, consolidation, liquidation or reorganization of the
Company into or with another Company or other legal person, after which merger,
consolidation, liquidation or reorganization the capital stock of the Company
outstanding prior to consummation of the transaction is not converted into or
exchanged for or does not represent more than 50% of the aggregate voting power
of the surviving or resulting entity; (ii) the direct or indirect acquisition by
any person (as the term “person” is used in Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of more than 50% of the voting
capital stock of the Company, in a single or series of related transactions; or
(iii) the sale, exchange, or transfer of all or substantially all of the
Company’s assets (other than a sale, exchange or transfer to one or more
entities where the stockholders of the Company immediately before such sale,
exchange or transfer retain, directly or indirectly, at least a majority of the
beneficial interest in the voting stock of the entities to which the assets were
transferred); provided that the event described in (i), (ii) or (iii) is also
described in Code section 409A(2)(A)(v) and the regulations thereunder.
(c)    For purposes of this Agreement, “Cause” shall mean: (i) the commission by
the Executive of a felony, either in connection with the performance of his
obligations to the Company or which adversely affects the Executive’s ability to
perform such obligations; (ii) gross negligence, breach of fiduciary duty or
breach of any confidentiality, non-competition or developments agreement in
favor of the Company; or (iii) the commission by the Executive of an act of
fraud or embezzlement or other acts in intentional disregard of the Company
which result in loss, damage or injury to the Company, whether directly or
indirectly.
(d)     The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall any profits, income, earnings or other benefits from any source
whatsoever create any mitigation, offset, reduction or any other obligation on
the part of the Executive.
(e)    Except as otherwise provided herein, this Agreement shall be binding upon
and inure to the benefit of the Company and any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) of
the Company; provided, however, that as a condition of closing any transaction
which results in a Change of Control, the Company shall obtain the written
agreement of any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) of the Company to be bound by the
provisions of this Agreement as if such successor were the Company and for
purposes of this Agreement, any such successor of the Company shall be deemed to
be the “Company” for all purposes.
(f)    Nothing in this Agreement shall create any obligation on the part of the
Company or any other person to continue the employment of the Executive. If the
Executive elects to receive the severance and benefits set forth in Sections 1,
2 or 3, the Executive shall not be entitled to any other salary continuation or
severance benefits in the event of his cessation of employment with the Company.
(g)    Nothing herein shall affect the Executive’s obligations under any key
employee, non-competition, confidentiality, option or similar agreement between
the Company and the Executive currently in effect or which may be entered into
in the future.
(h)    The Executive agrees that it will execute and deliver to the Company a
copy of the Agreement/Waiver substantially in the form attached hereto as
Exhibit A in consideration of, and prior to the Company’s payment of, any
amounts payable hereunder.
(i)    This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts. This Agreement constitutes the entire
Agreement between the Executive and the Company concerning the subject matter
hereof and supersedes any prior negotiations, understandings or agreements
concerning the subject matter hereof, whether oral or written, and may be
amended or rescinded only upon the written consent of the Company and the
Executive. The invalidity or unenforceability of any provision of this Agreement
shall not affect the other provisions of this Agreement and this Agreement shall
be construed and reformed to the fullest extent possible. The Executive may not
assign any of his rights or obligations under this Agreement; the rights and
obligations of the Company under this Agreement shall inure to the benefit of,
and shall be binding upon, the successors and assigns of the Company. This
Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.
(j)     This Agreement is intended to comply with or be exempt from the
provisions of Section 409A and shall, to the extent practicable, be construed in
accordance therewith. Terms defined in the Agreement shall have the meanings
given such terms under Section 409A if and to the extent required in order to
comply with Section 409A. Notwithstanding the foregoing, to the extent that the
Agreement or any payment or benefit hereunder shall be deemed not to comply with
Section 409A, then neither the Company, the Board of Directors nor its or their
designees or agents shall be liable to the Executive or any other person for any
actions, decisions or determinations made in good faith.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.


The Company:


PAREXEL INTERNATIONAL CORPORATION


By: /s/ Josef H. von Rickenbach    


Name: Josef H. von Rickenbach    


Title: Chairman and Chief Executive Officer    




The Executive:


Signature: /s/ Simon Harford    


Printed Name: Simon Harford    







